        Case 2:87-cr-80933-SFC-SDP ECF No. 1651, PageID.1857 Filed 04/16/21 Page 1 of 1
MIED 247 (Rev. 03/19) Order Regarding Motion for Sentence Reduction Pursuant to The First Step Act of 2018              Page 1 of 2 (Page 2 Not for Public Disclosure)


                                         UNITED STATES DISTRICT COURT
                                                                             for the
                                                             Eastern District of Michigan

                         United States of America
                                    v.                                                  )
                                                                                        )
                            Larry Marlow Chambers                                       ) Case No: 87-80933
                                                                                        ) USM No: 03009-039
Date of Original Judgment:         3/24/1989                                            )
Date of Previous Amended Judgment: 12/9/1992                                            ) Benton Martin
(Use Date of Last Amended Judgment if Any)                                                  Defendant’s Attorney



                     &255(&7('ORDER REGARDING MOTION FOR SENTENCE
                        REDUCTIONUNDER THE FIRST STEP ACT OF 2018

         Upon motion of u    ✔ the defendant   u the Director of the Bureau of Prisons u the court
         u stipulation of the parties
for a reduction in the term of imprisonment under the provision of Section 404(b) of The First Step Act of 2018, and
considering sections 2 and 3 of the Fair Sentencing Act of 2010;

            IT IS ORDERED that the motion is:
            u DENIED. u      ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of   Life imprisonment (Count 6) months is reduced to     405 months (Count 6)        .
                                                 (Complete Parts I and II of Page 2 when motion is granted)

The remainder of the original sentence is unchanged.
Pursuant to the opinion issued on 4/15/2021, the defendant's motion to reduce sentence is granted in part and denied in part. His
sentence as to Count 6 is reduced from life imprisonment to 405 months.




Except as otherwise provided, all provisions of the judgment dated                                     12/9/1992              shall remain in effect.
IT IS SO ORDERED.

Order Date:          April 16, 2021                                       s/Sean F. Cox
                                                                                                               Judge’s signature


Effective Date: April 15, 2021                                            Sean F. Cox, U.S. District Judge
                        (if different from order date)                                                       Printed name and title
